988 F.2d 1280
300 U.S.App.D.C. 322
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.UNITED STATES, Appellee,v.Raymond F. ADAMS, Appellant.
No. 92-3161.
United States Court of Appeals, District of Columbia Circuit.
March 3, 1993.

Appeal From the United States District Court For the District of Columbia.
DDC [APPEALING AFTER REMAND FROM 948 F.2d 782.]
AFFIRMED.
Before MIKVA, Chief Judge, and STEPHEN F. WILLIAMS and SENTELLE, Circuit Judges.
JUDGMENT
PER CURIAM.


1
This case was considered on the record on appeal from the United States District Court for the District of Columbia and on the briefs and oral arguments of counsel.   The arguments have been accorded full consideration by the court and occasion no need for a published opinion.   See D.C.Cir. Rule 14(c).


2
Appellant pled guilty to distributing over five grams of cocaine base.   In calculating his sentence under the United States Sentencing Guidelines, the District Court also included, as relevant conduct under § 1b1.3 of the Guidelines, the amount of drugs he was charged with distributing in a separate count to which he did not plead guilty.   Appellant challenges the sentence, claiming that the District Court did not have a sufficient basis to conclude that he had sold additional drugs in the same course of conduct.


3
We hold that appellant's agreement with the government's proffer of facts at the plea hearing provided the District Court with a sufficient evidentiary basis to include the additional distribution as relevant conduct.   Appellant's subsequent objection to the use of that conduct in calculating the sentence did not overcome his previous acknowledgement that the proffered evidence was accurate.   It is therefore


4
ORDERED and ADJUDGED by this Court that the appellant's conviction be affirmed.


5
The clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.   See D.C.Cir. Rule 15(b).